DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 1, 3, 5, 6, 8, 12 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barajas et al., US PG Pub 2013/0245824 A1 (hereafter Bajaras) in view of Guerin et al., US PG Pub 2016/0257000 A1 (hereafter Guerin).  

Regarding claims 1, 6 & 8 where it is disclosed by Barajas to have a method, system and computer readable medium, for training a robot using human assisted task demonstration as described in at least the specification.  Where it is disclosed by Barajas to have their system identify a virtual item by reading the markings of the virtual item being used during the programming of the robot as described in at least paragraphs 6-8.  They also describe their system using the markers to allow the user to program the robot as described in at least paragraphs 23-24.  The robotic system has a user interface 24 as described in at least paragraph 21, whereby it is interpreted that the user interface includes a display that the user can interact with.  Barajas in at least paragraphs 31, 34, 46 and 56-57 to have their system use the markers to help identify the location of the object using the markers.  The system of Barajas is able to use the data from the actual items being manipulated using the markers for that specific object to allow the robotic arm to manipulate the object.  The system is able to generate data in regards to the object and how it should be moved using collected marker information as to its position and orientation, see paragraphs 52-57.  Furthermore the system is able to adjust the first collected 
However it is not specifically disclosed by Barajas to have their system displaying the interaction to the user.  
Gerlin is directed to a robot control and training collaboration in an immersive virtual environment.  Gerlin specifically discloses that the system can show the robot being moved in a virtual environment and the interaction between the manipulator and the object, as shown in at least figures 16-18 or paragraphs 70-73.  This is read upon by applicants claim to their system displaying the interaction or replay of the robot manipulating the object.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Barajas by the teachings of Gerlin where they are both directed to the same filed of endeavor of programming robots.  Where one would have been motivated to modify Barajas the use of a known technique to improve similar devices in the same way as taught by Gerlin.  Where in this instance the modification of Barajas whom does not have their system display information to the user via a display as to how it is interacting with the object while programming the movement.  It would be advantageous to the user to be able to see the object being manipulated by the robot while programming the robot to manipulate the object in an virtual environment to see any problems or collision before they occur in the real work to prevent damage to the robotic arm or the object being handled by the arm as taught by Gerlin.  
It is noted that applicants’ specification is devoid of the specifics as to what the data models are and hence the broadest reasonable interpretation has been used.  Where this is any data or model being used in the prior art of Barajas is able to meet this requirement.  Both prior 

Regarding claim 3 where all the limitations of claim 1 are disclosed by both Barajas and Gerlin as described above.  Where it is further disclosed by Barajas in at least paragraphs 4-10 and 25-40 to have the robotic device being able to use stored data to move the manipulator to an object and handle said object.  The system can change the robots path or the way it grips the object by sensing any changes to the object, such as position and size or orientation and then adapting the robotic programming/model based on the new information.  

Regarding claims 5, 12 & 14-15 where all the limitations of claims 1, 8, 3 and 4 respectively, are disclosed by Barajas and Gerlin as described above.  Where it is further disclosed by Gerlin to have their system also being able to show in response to either a change or no change in the position of the object when the robot arm interacts with it and show that information to the screen so the user can see it, as described in at least paragraphs 100-107 and 116.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Barajas by the teachings of Gerlin where they are both directed to the same filed of endeavor of programming robots.  Where one would have been motivated to modify Barajas the use of a known technique to improve similar devices in the same way as taught by Gerlin.  Where in this instance the modification of Barajas whom does not have their system display information to the user via a display as to how it is interacting with the object while programming the movement.  It would be advantageous to the user to be able to see the .  
Allowable Subject Matter

Claims 4, 10-11, 13, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664